J-S56022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DANIEL VINCENT                            :
                                           :
                      Appellant            :   No. 1135 EDA 2018

                Appeal from the PCRA Order March 13, 2018
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0006201-2010


BEFORE: PANELLA, P.J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY OLSON, J.                          FILED DECEMBER 04, 2019

      Appellant, Daniel Vincent, appeals pro se from an order entered on

March 13, 2018, which dismissed his petition for collateral relief filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

The PCRA court thoroughly summarized the relevant facts and procedural

history as follows:

      After a jury trial [Appellant] was found guilty of attempted
      murder, aggravated assault, robbery, burglary, and criminal
      conspiracy. The incident that gave rise to [Appellant’s] conviction
      took place in Darby Borough, Delaware County, Pennsylvania on
      November 30, 2009. The victim, Alex Adebisi lived in an
      apartment in Darby Borough. At about 7:00 p.m. [] Adebisi was
      entertaining guests in his apartment. Earlier in the day [] Adebisi
      saw [Appellant] and his co[-]defendant Anthony Shaw, outside of
      his apartment building rolling "weed." [] Adebisi had also seen
      these two men previously that day in his friend "Max's" apartment.
      He asked the men to leave. He described the two as black males,
      one taller and dark-skinned and the other, shorter with lighter
J-S56022-19


     skin. During the course of the conversation [Appellant] asked []
     Adebisi where he was from. [Appellant] and [] Adebisi discussed
     the fact that both had lived in Flatbush in New York City. The
     conversation ended and [] Adebisi joined several friends in his
     apartment.

     Next, a short time later, [Appellant] and Shaw knocked on []
     Adebisi's door and asked him for change for a $100.00 bill. []
     Adebisi gave the men five [$20.00] bills in exchange for the
     $100.00 bill. He suggested in the course of the conversation that
     he hoped the $100.00 bill was not counterfeit. [] Adebisi closed
     the door and the men left.

     Shortly thereafter there was another knock at the door. [] Adebisi
     opened the door expecting to find a person delivering Chinese food
     that he had ordered for his guests. [Appellant] and Shaw were at
     the door.      A hall security light illuminated the area when
     [Appellant] forced his way in. [Appellant] punched [] Adebisi in
     the face and asked "where the money was?" [Appellant] told
     Shaw to shoot [] Adebisi and Shaw shot him in the left thigh. []
     Adebisi struggled with Shaw over the gun. [Appellant] ordered
     Shaw to "kill the [n***er]" and Shaw shot [] Adebisi in the chest.
     [] Adebisi fell to the ground and [Appellant] got on top of him, and
     put his hands on the victim's throat, "strangling" him.

     [] Adebisi yelled for the police and [Appellant] and Shaw ran. []
     Adebisi's guests had taken refuge in the bathroom during the
     incident and one of them called 911. [] Adebisi crawled [into] the
     living room where he waited, in fear of his life until police officers
     and paramedics arrived. [] Adebisi testified that he was "blacking
     out.” He was in pain and had a fear of dying that he could not
     describe.

     [] Adebisi was transported to the University of Pennsylvania
     Hospital. Officer Charles Schuler of the Darby Borough Police
     Department traveled with him in the ambulance. During transport
     Officer Schuler attempted to interview [] Adebisi because there
     was a concern that [] Adebisi would die as a result of the injuries
     that he sustained. [] Adebisi appeared to be in a great deal of
     pain and the [EMTs] were tending to his wounds and administering
     oxygen. Officer Schuler reported that [] Adebisi said that he was
     shot by two men that he had never seen before. One was a small,
     dark-skinned black man wearing a gray hoodie and [] Adebisi
     could not remember anything about the second man. During the
     course of this interview Officer Schuler was repeatedly interrupted


                                     -2-
J-S56022-19


     by medics and at other times [] Adebisi was unable to respond.
     At the hospital [] Adebisi was immediately taken to a trauma bay
     and he was not questioned any further. Officer Schuler was told
     that [] Adebisi couldn't answer any more questions. [] Adebisi
     was in a coma for two days following emergency surgery. At
     trial[,] [] Adebisi testified that he did not recall speaking to Officer
     Schuler during his transport and that he had no recollection of
     ever saying that he had never seen the two men before.

     On December 2, 2009 Lieutenant Richard Gibney of the Darby
     Borough Police Department visited [] Adebisi while he was in the
     Intensive Care Unit. [] Adebisi was shown a photo array and he
     quickly picked a photo of Anthony Shaw from the array and
     identified him as the shooter. The next day Lt. Gibney returned
     to the hospital with a second photo array that included
     [Appellant’s] photo. [] Adebisi picked out [Appellant’s] photo and
     identified him as the man who had held him down and who
     ordered Shaw to shoot him. [] Adebisi described the incident and
     recalled that [Appellant], the taller man[,] ordered Shaw to shoot
     him and that Shaw complied. Further, [Appellant] then held []
     Adebisi on the floor waiting for him to die.

     On September 15, 2011 the jury returned the guilty verdicts. On
     December 15, 2011 an aggregate sentence of [15] to [30] years
     of incarceration to be followed by five years of probation was
     imposed.     [This Court] affirmed [Appellant’s] judgment of
     sentence on October 22, 2012.

     On November 20, 2013 Norris E. Gelman, Esq[.] filed a [PCRA]
     petition on [Appellant’s] behalf. The Commonwealth's response
     was filed on March 10, 2014 and on April 9, 2014 the [PCRA court]
     entered an order advising the parties of its intent to dismiss the
     petition without an evidentiary hearing. On May 15, 2014 the
     petition was dismissed.

     [On May 11, 2014,] the [PCRA court] received a "motion to
     remove counsel request for leave to file pro [] se amended [PCRA]
     petition," via first class mail.      In this motion [Appellant]
     complained of [] Gelman's failure to respond to the April 9th notice
     of intent to dismiss.       The [PCRA court] forwarded this
     correspondence to [] Gelman and [] Gelman filed a notice of
     appeal on May 22, 2014[.] On May 30, 2014 [] Gelman was
     ordered to file a concise statement of errors complained of on
     appeal on [Appellant’s] behalf.



                                      -3-
J-S56022-19


     On June 2, 2014 the [PCRA court] scheduled a hearing for June
     12, 2014 to address [Appellant’s] request to remove [] Gelman
     and to proceed pro se. The hearing was conducted via two-way
     simultaneous audio-visual communication. [During the hearing,
     the PCRA court determined that Appellant did not wish to waive
     his right to counsel. He simply wanted a new lawyer.] On [June
     12, 2014] the [PCRA court appointed] new counsel, Henry
     DiBenedetto Forrest, Esq[.] to represent [Appellant] on appeal.

     [On July 9, 2014] [] DiBenedetto Forrest petitioned the [PCRA
     court] for an extension of time in which to file a concise statement
     of errors on appeal. [That same day, the PCRA court granted
     counsel’s request] and [ordered Appellant] to file a Rule 1925(b)
     statement within [30] days. On July 30, 2014 [] DiBenedetto
     Forrest filed a petition for remand in [this Court]. The petition
     alleged that in the counselled PCRA petition[,] [] Gelman failed to
     include all of [Appellant’s] post-conviction claims and that on May
     11, 2014, before the petition was dismissed[,] [Appellant] made
     a request to proceed pro se and for leave to file an amended PCRA
     petition pursuant to the "prisoner mailbox rule.” On August 12,
     2014[,] upon new counsel's request[,] the [PCRA court] stayed
     the [July 9, 2014 order directing Appellant to file a Rule 1925(b)
     concise statement] pending [this Court’s] consideration of
     [Appellant’s] petition for remand.

     [This Court denied Appellant’s petition for remand on] August 25,
     2014. On August 27, 2014 the PCRA court ordered [Appellant] to
     file a [Rule 1925(b) statement]. [Appellant’s Rule 1925(b)
     statement] was filed on September 25, 2014.

                                     ***

     The PCRA court's Rule 1925(a) opinion was filed on October 2,
     2014. In that opinion[,] the issues raised by [] Gelman in the
     original PCRA petition were addressed. Because issues relating to
     [Appellant’s] claim that [] Gelman provided ineffective assistance
     in PCRA proceedings were never litigated[,] the PCRA court
     suggested that a remand to address the [alleged ineffectiveness
     of PCRA counsel] would be appropriate in this case. Thereafter a
     "joint petition to permit discontinuance pursuant to Pa.R.A.P.
     1973 and to remand to the PCRA court," was filed by []
     DiBenedetto [Forrest]. On March 31, 2015 an order remanding
     the case to the PCRA court for further proceedings and
     relinquishing jurisdiction was entered in [this Court].



                                    -4-
J-S56022-19


       PCRA proceedings resumed with [] DiBenedetto [Forrest]
       representing [Appellant]. On [April 13, 2015, Appellant] was
       ordered to file a response to the notice of intent to dismiss that
       was entered on April [9], 2014. After several [extensions] of time
       were granted, on February 5, 2016[,] [] DiBenedetto Forrest filed
       a response to the notice[.] In his response[,] [] DiBenedetto
       [Forrest] renewed the [claims] that were raised by former counsel
       [] Gelman and raised several additional issues that [] Gelman did
       not raise, [including] a claim of [] Gelman's ineffectiveness. []
       DiBenedetto Forrest asked for leave to file an amended PCRA
       petition and that request was granted.

       Although [] [DiBenedetto] Forrest represented [Appellant],
       [Appellant] on March 14, 2016, filed a pro se petition for leave to
       amend his PCRA petition. This motion was followed by a motion
       to proceed pro se that was filed on March 30, 2016. In response
       to the March 30th motion[,] a Grazier1 hearing was scheduled.
       The Grazier hearing took place on May 25, 2016. At the hearing,
       [Appellant] expressed his dissatisfaction with Attorney
       [DiBenedetto] Forrest's failure to follow [Appellant’s] direction
       regarding all of the issues that [Appellant] wanted to be included
       in an amended PCRA petition. Attorney [DiBenedetto] Forrest
       confirmed that a difference of opinion on matters of strategy
       existed between he and [Appellant].

       On June 8, 2016[,] an order accepting [Appellant’s] waiver of his
       right to counsel was entered. [Appellant] was ordered to file an
       amended petition on or before June 27, 2016.

       On August 15, 2016[,] after a request for an extension of time
       was granted, [Appellant] filed a pro se amended PCRA petition.
       The Commonwealth was directed to file a reply. Without leave of
       [the PCRA court,] [Appellant] filed supplemental amended
       petitions on September 12, 2016 and on October 11, 2016. The
       Commonwealth's response was filed on December 16, 2016.
       [Appellant] filed a response on January 16, 2017.

       An evidentiary hearing limited to two issues raised by [Appellant]
       was scheduled[.] [The hearing addressed:] 1) whether PCRA
       counsel (Gelman) provided ineffective assistance for failing to
       raise trial counsel's ineffective assistance in advising [Appellant]
       whether to testify at trial[,] and 2) whether PCRA counsel provided
       ineffective assistance for failing to raise trial counsel's failure to
____________________________________________


1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -5-
J-S56022-19


     investigate and present named alibi witnesses. The hearing was
     scheduled for February 28, 2017[, but] was continued several
     times at [Appellant’s] request. Finally, on May 3, 2017 a hearing
     took place.

     At the May 3, 2017 [hearing,] Robert Datner, Esq[.] appeared on
     behalf of the [Appellant]. [] Datner advised the [PCRA court] that
     he was unable to proceed on the "alibi" issue because
     [Appellant’s] witnesses [] failed to appear. On further inquiry,
     [Appellant] confirmed that he independently told the witnesses
     not to appear because the hearing was going to be continued. The
     hearing proceeded with the witnesses that were available[,]
     although [Appellant] stated the he "was uncomfortable with this
     hearing right now." The [PCRA court] heard the testimony of trial
     counsel, John List, Esq[.,] and the direct testimony of [Appellant].
     The hearing was scheduled to resume the next day but [Appellant]
     was not prepared to proceed and a new date was set.

     Attorney Scott Kramer, Esq[.] entered his appearance [on behalf
     of Appellant] on August 4, 2017. A hearing was scheduled for
     September     11,   2017    and[,]    after   several  requested
     continuances[,] the evidentiary hearing resumed on November 9,
     2017. [Appellant] was subject to cross[-]examination and []
     given the opportunity to call the alibi witnesses that he alleged
     had been identified and available at the time of trial. The
     testimony was closed and [] Kramer was granted leave to submit
     a memorandum of law in support of [Appellant’s] claim for relief.

     After considering the claims alleged, all of the testimony and the
     memoranda submitted by the parties, on March 13, 2018 the
     PCRA petition was denied. [] Kramer filed a motion to withdraw
     his appearance on March 23, 2018. The petition alleged in vague
     terms that differences between [Appellant] and [] Kramer
     compelled him to withdraw. On March 29, 2018 [Appellant] filed
     a motion to "remove" [] Kramer. It was alleged[,] inter alia, that
     [] Kramer was not representing [] [Appellant’s] interests. After a
     hearing, [] the [PCRA court, on April 4, 2018,] granted [] Kramer's
     request to withdraw. At the hearing, upon the [PCRA court’s]
     questioning, [Appellant] stated that he did not wish to waive his
     right to counsel but wanted new counsel. The [PCRA court
     therefore] appointed Scott D. Galloway, Esq[.] [] Galloway filed
     a timely notice of appeal on April 10, 2018 and a concise
     statement of errors complained of on appeal on May 11, 2018.
     However, on May 7, 2018 [Appellant] once again petitioned for
     the removal of counsel.

                                    -6-
J-S56022-19


       A hearing was convened on June 21, 2018. At the conclusion of
       the hearing [Appellant] was granted leave to proceed pro se and
       on June 25, 2018[, the trial court entered an order declaring that
       Appellant knowingly, voluntarily, and intelligently waived his right
       to counsel.] [This appeal followed].2

PCRA Court’s Opinion, 11/7/18, at 1-10 (internal citations, footnotes, and

superfluous capitalization omitted) (footnote added).

       Appellant raises the following issues on appeal:

         I.   Did the PCRA court fail to allow [Appellant] “to develop
              the record” by presenting evidence to support his claim of
              ineffectiveness of trial counsel for failing to investigate,
              interview and call alibi witnesses?

        II.   Did the PCRA court [err] in dismissing the claim that [trial]
              counsel provided ineffective assistance for failing to
              request a Kloiber3 charge and for failing to object to the
              [trial] court’s failure to include a Kloiber charge?

       III.   [Withdrawn on appeal].

       IV.    Did the PCRA court err by denying the claim that trial
              counsel was ineffective for inducing [Appellant] to waive
              his right to testify through erroneous advice?

        V.    Did the PCRA court err by denying the claim that trial
              counsel was ineffective for failing to investigate,
              interview, and call willing alibi witnesses?

       VI.    Did the PCRA court err in denying [Appellant’s] claim of
              ineffective assistance based on trial counsel’s failure to
              object to the [trial] court’s jury instruction which
              introduced a ‘new theory?’
____________________________________________


2The PCRA court entered an order on May 11, 2018 directing Appellant to file
a concise statement of errors complained of on appeal pursuant to Rule
1925(b). After several requests for extensions of time, Appellant timely
complied. The PCRA court issued an opinion pursuant to Pa.R.A.P. 1925(a)
on November 7, 2018.

3   Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954).

                                           -7-
J-S56022-19



    VII.   Did the PCRA court err in denying [Appellant’s] claim of
           ineffective assistance based on trial counsel’s failure to
           object to the [trial court’s] “improper amendment” of the
           robbery charge?

   VIII.   Did the PCRA court err in denying [Appellant’s] claim of
           ineffective assistance based on trial counsel’s failure to
           challenge the false statement and robbery charge in the
           affidavit of probable cause?

     IX.   Did the PCRA court err in denying [Appellant’s] claim of
           ineffective assistance based on trial counsel’s failure to
           interview delivery driver Kathy Totaro and failure to call
           her as a witness at trial?

     X.    Did the PCRA court err in denying [Appellant’s] claim of
           ineffective assistance based on trial counsel’s failure to
           cross-examine witness Tanisha Garraway with her prior
           statement?

     XI.   Did the PCRA court [err] in denying [Appellant’s] claim of
           ineffective assistance based on trial counsel’s failure to
           cross-examine Lieutenant Gibney regarding ‘other
           suspect?’

    XII.   Whether the PCRA court erred in denying Appellant’s
           claim of ineffectiveness of trial counsel, where trial
           counsel failed to object to the court’s charge which
           omitted any discussion of identification and for failure to
           request [] cautionary Kloiber instructions as mandated
           by [Pennsylvania Suggested Standard Jury Instruction
           (Crim.) 4.07B “Identification Testimony—Accuracy in
           Doubt”] as warranted whenever a line-up is denied?

   XIII.   Whether the PCRA court erred in denying Appellant’s
           claim of ineffectiveness of PCRA counsel, where PCRA
           counsel failed to raise direct appeal counsel’s
           ineffectiveness for failing to raise claims which were
           properly preserved [prior to trial]?

   XIV.    Whether the PCRA court erred in denying Appellant’s
           claim of ineffectiveness of trial counsel, where trial


                                    -8-
J-S56022-19


              counsel failed to alert the court to ‘antagonistic defenses’
              in his motion for severance?

      XV.     Whether the PCRA court erred in denying Appellant’s
              claim of PCRA counsel’s ineffectiveness for failing to raise
              the cumulative effects of trial counsel’s ineffectiveness,
              which severely prejudiced Appellant and denied him a fair
              trial?

Appellant’s Brief at 4-5.

       We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable James P. Bradley. We conclude that Appellant is not entitled

to relief in this case and that Judge Bradley’s November 7, 2018 opinion

accurately disposes of Appellant’s issues on appeal. Therefore, we affirm on

the basis of Judge Bradley’s opinion and adopt it as its own.4 In any future

filing with this or any other court addressing this ruling, the filing party shall

attached a copy of Judge Bradley’s November 7, 2018 opinion.

       Order affirmed.


____________________________________________


4 While we adopt Judge Bradley’s opinion, we note the following. With respect
to Appellant’s tenth issue, we do not adopt the portion of the PCRA court’s
opinion concluding that Appellant’s claim lacked arguable merit. See PCRA
Court Opinion, 11/7/19, at 32-33. Rather, we conclude that Judge Bradley
accurately determined that trial counsel had a reasonable basis for his decision
not to cross-examine Garraway as to avoid the possibility that her responses
would corroborate Appellant’s identification as the perpetrator. Id. at 32-33.
Additionally, we separately address issues 12, 13, and 14, which were included
in Appellant’s October 11, 2016 submission. See Appellant’s Amended PCRA
Petition, 10/11/16, at 1-11. We agree with the PCRA court that Appellant
waived these claims because he failed to obtain “leave to amend” his petition.
PCRA Court Opinion, 11/7/19, at 34. We note, however, that the PCRA court
failed to expressly state that issue 13 was waived. Id. at 34-36. Upon review,
we conclude that issue 13 is waived.

                                           -9-
J-S56022-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/19




                          - 10 -
                                                                                                                 3_Ppinion
                                                                                                               Circulated       Dated
                                                                                                                          11/06/2019 11:5611-7
                                                                                                                                           AM .;.18




                             IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                                       . .         CR.IMINAL DIVISION



                            COMMONWEALTH OF PENNSYLVANIA                               CP-23-CR-6201-2010

                                                  vs.                                  1.135 EDA 2018
                                                                                 ·•.
                                                                                 ...
                                         DANIEL VINCENT


                            William 'real, III, Esquire; on behalf of the Commonwealth
                            Daniel Vincent, prose




                                                                                                 Ii ( Ii
                                                                     OPINION

                            Bradley, J.                                          FILED.:    II
                                   Petitioner, Daniel Vincent, appeals from the March 13, 2018 Order dismissing his

                            Post Conviction Relief Act (PCRA) petition after an evidentiary hearing.

                                   The. facts that .gave rise to the Petitioner's conviction and the proceedings before
                           the trial court were set forth in the Opinion filed on October 2, 2014 in conjunction With

                           a prior appeal:

                                              a. jury trial Petitioner was found guilty of attempted. murder,
                                          After
                                   aggravated assault, robbery, burglary� and criminal conspiracv; The incident
                                   that. gave rise to Petitioner's conviction took place in Darby "Borough,
                                   Delaware   County, Pennsylvania on November 30, 2009. The victim, Alex
                                   Adebisi lived in an apartment in Darby Borough. See N.T. 9/13/11 pp. 28-
                                                                 .   .   .                                 .
                                   10� At about 7:00 p.m, Mr. Adebisi was entertaining guests in hts
                                   apartment. Earlier   in the day Mr. Adebisi saw Petitioner and his co-
                                   defendantAnthony Shaw, outside of hls apartment building rolling "weed. "

                                                                             1


... ········-····-··--..   -.········ -·-······-······-------·--·-------·----·---·----·                         ----·-·-·----·-·-···-..·-·····---
Id ..at 75, 80-81. Mr. Adebisi had also seen these two men previously that
day in his friend '\Max's" apartment. Id. at 74. He asked the men to teeve,
He described the two as black males; one taller and dark-skinned and the
other, shorter with lighterskin. Id. at 81-82:. During the course     of the
conversation Petitioner asked Mr; Adebisi where he was from. Petitioner
and Mt. Adebisi discussed-the fact that both had rived in Flatbush in .New
York City. Id. at 82-82; The conversation ended and Mr; Adebisi joined
several friends in his apartment.
        Next, a short time later; Petitioner and Shaw knocked on Mr.
Adebisi's door and asked him for change for a $100.00 bill. Id, at 84. Mr�
Adebisi gave the men five twenty-dollar bills in exchange for the $100.00
blll, Id. at 84; He suggested in the course of the conversation that he hoped
the $100.0.0 bill was not co.1,mterfeit, ld, Mr. Adebisi closed the door and the
menlett,
       Shortly thereafter there was another knock at the door. Mr. Adebisi
opened the   door expecting to finda person delivering Chinese fpod that he
had ordered for his guests. Id; at 87. Petitioner and Shaw were at the door.
A hall security light illuminated the area when Petitioner forced .his way in.
Id. at 89-90. Petitioner punched Mr. Adebisi in the face and asked "where
the money was?" Id. at 93. Petitioner told Shaw to shoot Mr. Adebisi and
Shaw shot him in the leftthifJh. Id. etas, 93; 100. Mr. Adebisi struggled
with Shaw over the gun .. Petitioner ordered Shaw to '\kill the nigger' and
Shaw shot Mr. Adebisi in the chest. Id. at 90�101, 109, 113. Mr. Adebisi fell
to the ground and Petitioner got on top of him, and put his hands on the.
vlctlrrrs throat, "strangling'; him; Id .. at 99.
       Mr. Adebisi yelled for the police     and Petitioner and Shaw ran. Id.   at
99 .... Mr. Adebisi's guests had taken   refuge in the bathroom during the
incident and one of them called 911. Id. at 115. Mr. Adebisi crawled in to
the living room where he waited, in fear of his life until police officers and
paramedics arrived; Id. at. 124, Mr. Adebisi testified that he was ''blacking
                                          2
                              out."Id. at 125. He was in          pain and had a fear.ofdYihg that he could not
                              describe; Id.           at 127 '.
                                           Mr. Adebisi was transported to the University of Pennsylvania
                              Hospital. Id. at 126-128. Officer Charles Schuler of the Darby Borough
                              Police Department traveled with him in the ambulance. N;T. 9/14/11 p.
                               121 .. During transport Officer Schuler attempted to i'nterview Mr. Adebisi
                              because there was a concern that Mr. Adebisi would die as a result of the
                              inj1.1riesthat he sustained. Mr. Adebisi appeared to be in a great deal of
                              pain and the EMT's were tending to his wounds and administering oxygen;
                              Id. at 122; 130, 137. Officer Schuler reported that Mr. Adebisi said that he
                              was shot by two men that he had never seen before, one was a small,
                              dark-skinned black man wearfhg a gray hoodie and Mr. Adebisi could not
                              remember anything about the second               man. Id. at 125-26. During the
                              course of this interview Officer Schuler was repeatedly interrupted by
                              medics and at other times  Mr. Adebisi was unable to respond. Id. at 142,
                              144.. Atthe hospital Mr. Adebisi was immediately taken to a trauma bay and
                              he was not questioned any further. Officer Schuler was told that Mr� Adebisi
                              couldn't answer any more questions. Id. at 136, 140. Mr. Adebisi was in a
                              coma for two days following emergency surgery. N.T: 9/13/11 p, 130; 227.
                              At trial Mr. Adebisi testified that he did not recali speakin!;J to Officer Schuler
                              during his transport and that he had no recollection of ever saying that he
                              had never seen the two men before. Id. at 227, 232.
                                           On December 2, 2009 Lieutenant Richard Gibney of the Darby
                              Borough Police Department visited Mr. Adebisi while he was in the Intensive
                              Care Unit. N.T� 9/14/11 p, 18. Mr. Adebisi was           shown a photo array and he
                              quickly picked a photo of Anthony Shaw from the array and identified him
                              as the shooter. ru. at 18,. 21-29�. The 'next day Lt. Gibney returned to the
                              hospital with a second photo.. array that included Petitioner's photo. Id. at
                              30�31. Mr. Adebisi picked out Petitioner's photo          and identifiE?d him as the
                              man who had held him down and who ordered Shaw to shoot him. Id.at

                                                                           3


·-·-·-····-··· ·---···-· ······-·-------··..··-·--·
      31. Mr. Adebisi described the incident and recalled that Petitioner, the taller
      man ordered Shaw to shoot him and that Shaw complied. Id. at 24.
       Furt�er, Petltloner then held Mr. Adebisi on the floor waiting for himto die.
      lg. at 24:-25.
             On september 15, 2011 the jury returned the guilty verdicts. On
       December 15, 2011 an aggregate sentence of fifteen to thirty years of
       lncarceration to   be followed by five years of probation was imposed. The
      Superior Court affirmed judgment of sentence on October 22, 2012.


Commonwealth v. Vincent, (filed 10/2/14).


      On November 20, 2013 Norris E. Gelman, Esquire filed a "Post Conviction Relief

Act" Petition on Petitioner's behalf. The Commonwealth's response was flled on March

10, 2014 and on April 9, 2014the Court entered an Order advising the parties of its

intent to dismiss the petition without an evidentiary h�aring. Ori May 15, 2014 the

petition was dismissed.

      Sometime thereafter, the ,Court received a \\Motion to Remove Counsel Request

for Leave to File pro-se Amended Post Conviction Relief Act Petition;" via first class mail.

In this motion Petitioner complained of Mr. Gelrnan's failure.to respond to the April 9th

Notice of Intent to Dismiss. The Court forwarded this correspondence to Mr. Gelm,an

and Mr. Gelman filed a Notice of Appeal on May 22, 2014 from the Order dismissing the

PCRA petition. On May 30, 2014 Mr. Gelman was ordered to file a Concise Statement of

Errors Complained of on Appeal on Petitioner's behalf.

       On June 2, 2014the     Court scheduled a hearing for June 12,. 2014 to address
Petitioner's request to remove Mr. Gelman and to proceed prose; The hearing was

                                              4



                                         ·----- ·-------------··-----·-···-·---
.conducted via Two-WaySimulta.neous Audio-Visual Communication. Mr. Gelman did                     not
appear at the time scheduled for the hearing and the Court determined that Petitioner

did not in fact wish to waive his right to counsel but instead wanted a new lawyer. On

the.same day theCourt went on to appotnt new counsel, Henry DiBened�tto .Forr�st,

Esquire. to represent .petitioner on appeal.

        Mr;. DiBenedetto Forrest petitioned the Court for an extension of time in which to
flleaCondseStatement of errors on Appeal.This requestwas granted on July 9, 2014

and Petitioner was ordered to file a Rule ·192s{b) statement within thirty days. On July·
30, 2014 Mr. DiBenedetto Forrest filed a petition for remand in the Superior Court. The

petition alleged that in the counselled PCR.A petition Mr. Gelman failed to include all of

Petitioner's post-convictlon .dalms and thaton May 11, 2014, before the petition was

dismissed Petitioner made a request to proceed           pro se and for leave to me an amended
PCRA petition pursuant to the "prisoner mailbox rule.1 On August 12; 2014 upon new

counsel's request the Court.staved the Order entered on July 9, 2014 pending the

Superior Court's consideration. of Petitioner's petition for      remand.
        The petition for remand was denied in the Superior Court by Order filed on

August25; 2014. Ori August 27, 2014 the PCRACourt ordered Petition�r to file a

Concise statement of Errors Complained of on Appeal. Petitioner's Concise Statement of

Errcrs Complained     of on A.ppeal was filed on September 25, 2014.
        In the "Concise Statement of Errors Complained of on Appeal Pursuant to Pa.

Rule of Appellate Procedure 1925(8)" filed        on September 25, 2014 the Petitioner
1.�   generally>Commonwealth v. Ousley. 21 A.3d 1238 (Pa. Super. 2011). In .a return receipt attached to
           as Exhibit "D" it appears that this: petition was delivered to the Delaware County Courthouse
the petition
Complex on May 14,. 2014,                                                                 ·

                                                   5
complained of errors committed by the PCRA Court in dismissing the petition and also

claimed that Mr. Gelman failed to provide effective assistance .of counsel throughout the

PCRA proceedings, Regarding the allegations otcourt error, Petitioner claimed that the

PCRA Court erred when it dismissed without a hearing his claims that trial counsel

provided ineffective assistance because. he. failed to request a Kloiber charge and failed

to object to the Cour.t's jnstrucnons to the jury at the close of trial. Regarding his claim
of ineffective assistance ofPCRA counsel Mr. Gelman, Petitioner claimed that Mr.

Gelman failed to include several meritorious dalrns in his PCRA petition including the

following: trial counsel failed to object to the. Court's attempted murder instruction, trial

counsel failed to object to the Commonwealth's motion to amend an Information at the

time of trial, trial counsel failed to investigate, interview or call at trial unidentified

medical personnel who treated the Victim, trial counsel failed.to seek expert testimony

relating to human perception and memory as it relates to eye witness identification, trial

counsel failed   to effectjvely cross-examine the "key Commonwealth witness regarding
his. "clouded mtspercepnons and Inconsistencies within the identification of the

perpetrator,"    and that thePCRA C6Urt erred hi dismissing the PCRA petition without

considering Petitioner's timely pro se request to raise the foregoing issues.

       The PCRA Court's Rule 192S(b) Opinion was filed on October 2, 2014 .. In that

Opinion tne.lssues raised by Mr .. Gelman in the origihal PCRA petition were addressed.

Because issues relating to. the claim that.Mr. Gelrn?tn provided ineffective assistance.in

PCRA proceedings were never litigated the PCRA        Court suggested that a remand to
address the PCAA. ineffectiveness- claims would be appropriate in this case. Thereafter a


                                                6
             "Jolnt Petition To Permit Discontinuance PursuantTo PA.R.A.P. 1973 And To Remand

             To The PCRA Court," was filed by Mr. DiBenedetto. On March 31, 2015 an Order

             .remanding the case to the PCRA court for further proceedings and relinquishing

             jurisdiction was entered .in the Superior Court.

                       PCRAproceedings. resumed with Mr. DiBeri�detto representing the Petitioner. On

             August 20; 2015 Petitioner was Ordered to file a response to the Notice of Intent to
             Dismiss that was entered on April 10, 2014. After several requests for an extension of

             time were granteci,. on February 5, 2016 Mr. DiBenedetto Forrest filed a response to the

             Notice on February 5, 2016. In his response Mr. DiBenedetto renewed the issues that

             were raised by former counsel Mr. Gelman      and raised several additional issues that Mr.
             Gelman did not.raise, thus raising a claim of Mr. Gelrnan's ineffectiveness. Mr.

             Di Benedetto Forrest asked for leave to file· an amended PCRA petition and that request

             was granted. See Trial Court Order, February 11, 2016..
                       Although Mr. Forrest represented Petitioner, on March 14, 2016 Petitioner filed a

            pro se petition for leave to amend his PCRA petition. This motion was followed by a
             motion to proceed prose that was filed on.March 30, 2016. In response to the March.

             30th motion a Grazier hearing was scheduled. The Grazier hearing took place on May 25,

             2016; At the hearing Petitioner expressed his dissatisfaction with Attorney Forrest's

             failure to follow Petitioner's direction regarding all of the issues that Petitioner wanted

            to be inc.lu.ded. ih an amended PCRA petition. See generally N.T. 5/25/16. Attorney




                                                            7



········-···-..-··-·······-·--·-----   ·-----------------·--------···· · ···-···--·              ,   __
                         Forrest confirmed that a difference of opinion on matters of strategy existed between

                        he and Petitloner'.
                                             On Jone 8, 2016. an Order accepting Petitioner's waiver of his right to counsel

                         was entered. Petitioner was ordered to. file an amended petition on or before June 27,

                        2016�

                                             On August 15, 2016 after a request for an extension of time was granted,

                         Petitioner filed            cl prose amended PCRA petition.    The Commonwealth was directed to

                       file a reply. ·Without leave ofCourt Petitioner filed a supplemental amended petitions

                         on September 12, 2016 and on October 11, 2016; The Commonwealth's response was
                         filed on December 16; 2016. Petitioner filed.a response on January 16, 2017.

                                             An evidentiary hearing limited to two issues ralsed by Petitioner was scheduled:

                         1) whether PCRA counsel (Mr. Gelman) provided ineffective assistance for failing to

                         raise trial counsel's ineffective assistance ih advising Petitioner whether to testify at trial

                        and 2) whether PCRA counsel provided ineffective assistance for failing to raise trial

                        counsel's failure to investigate and present named alibi witnesses. The hearing was

                        scheduled for February 28; 2017. The hearing was continued several. times attne

                        Petitioner's-request Finally, on May 3, 2017 a· hearing took place.

                                             At the May 3, 2017 Robert Datner, Esquire appeared on behalf of the Petitioner.3
                        Mr .. Datner advised the. Court that he was unable to proceed .on the "alibi" issue because


                        2
                          Attorney For.rest stated:
                        ''Yoiir Honor without camprornis1ng the attorney/client relationship from counsel's end, I would suggest
                        that .as a .metter of strategy counsel has an ·opinion   as                               a
                                                                                  to the merit of that counsel has duty t,efore the
                        tribunal  ta submit  non  -frivotous issues before the Court. And by submitting friVoloµs lssues before the
                        Court that it would be unethicai from this attorney's standpoint to pursue the same. I'll leave It at that:'{
                        N.T. 5/25/16 p, 12 .




....... ,.,....•..... ······-·········"-"'           ,   ··-····--·--···--------------------·----------·----------"·"-
                   Petitloners Witnesses hed railed to appear, On further inquiry, Petitioner {Daniel

                  Vincent) confirmed that he independently told            the witnesses not to appear because the
                   hec:1ring was going to be continued. N.T. 5/3/17 p. 6; The hearing proceeded with the

                  witnesses that were .available although Petitioner stated the he ''was uncomfortable with

                  this hearing right now;" Id. at 10. The Court heard the testimony of trial counsel, John

                  List, Esquire and the direct testimony of Petitioner. The hearing was scheduled to
                  resume the next day but the Petitioner was not prepared to proceed and: a new date

                  was set..
                            Attorney Scott Kramer, Esquire entered his appearance on August 4, 2017. A

                  hearing Was scheduled for September 11,. 2017 and after several requested

                  continuances theevldentlaryheerlnq resumed on November 9, 2017. The Petitioner

                  was subject to cross examination and the Petitioner was given               the opportunity to call
                  the alibi. witnesses that he alleged had been identified and available at the time. of tria.1..

                  See N;T. 11/9/17. The testimony was closed and              Mr. Kramer was granted leave to
                  submit a memorandum of law in support of Petltloners claim for relief.

                            After considering the claims alleged; c.JII of the testimony and the memoranda

                  submitted by the parties; on March 13, 2018 the PCRA petition was denied. Mr. Kramer

                  filed a motion to withdraw his. appearance on March 23, 2018. The petition alleged in

                  vague terms that differences between the Petitioner and Mr. Kramer compelled him to

                  withdraw. On March 29� Z018 Petitioner filed a motion to "remove" Mr. Kramer. It was

                  alleged inter alia, that Mr. Kramer was not representing the Petitioner's interests. After


                 .� Although Mr; Datner was privately retained he sought IFP status for Petitioner to enable .him to obtain
                  notes oftestimony. Petitioner was qllowed to obtain notes With costs. borne by the County of Delaware.

                                                                      9



··-···   ·-·-""''"""""''-·--·-·-·-----·-·-··-----.. --·---                                                   ---·------..----·-----
                 a hearing, on April 4, 2018 the Court granted Mr. Kramer's request to withdraw. At the

                 hearing, upon the Court's questioning, Petitioner stated that he did not wish to waive

                  his rightto counsel but wanted new counsel. The Court appointed Scott D. Galloway,.

                  EsqL.Jire. Mr. Galloway filed a timely Notice of Appeal on April 10, 2018 and a Concise.

                 Statement of Errors Complained .of on Appeal on May 11, 2018. However,. on May 7,

                  2018 Petitioner once again petitioned for the removal of counsel.
                               A hearing was convened on June             2l,. 2018. At the conclusion of the hearing
                  Defendant was granted leave to proceed pro se and on June 25, 2018 an Order

                 documenting the waiver of the right to counsel as knowingly, voluntarily and

                 intelligently entered was filed.

                               On May 11, 2018 an Order directing Petitioner to file a Concise Statement of

                 l:rrors Complained of on Appeal was entered. Petitioner requested several extensions of

                 time
                    . in which to comply,
                                     .    On October 12,. 2018 Petitioner's Rule 1925(b) Statement
                                                                                            .      was
                 filed. Claims· of error are identified in· fifteen paragraphs.. Theses claims will be

                 addressed                 setenm,
                                                                     Post Conviction Relief Act

                                            "To be eligible for PCRA relief, a petitioner must plead arid prove by
                               a preponderance of the evidence that his or her conviction or sentence
                               resulted from one or more of the circumstances enumerated in 42 Pa.C.S. §
                               9543(a)(2). These circumstances include a violation           of the Pennsylvania. or
                               United States Constitution and ineffective assistance of counsel whic;h."so
                               undermined the truth-deterrrnnlnq process that no reliable a.djudication of
                               .guilt or innocence could have taken place." 42. Pa.C$. § 9543(a)(2)(i), (ii)�
                               Furthermore,. a petitioner must establish that the claims of errorraised in

                                                                             10


···-····---·-··--·"-·----·---·---·--   .   __   .. _ ..,,,   ,   _
       the PCRA petition have not been previously litigated or waived and that
       "th¢ failure to litigate the issue prior to or during.trial, during unitary review
       or on direct appeal could not have been the result of any     rational, strategic
       ortactlcal decision by counsel." 42 Pa.CS. § 9543(a)(3) and (4);
       Washington, supra at 593. An issue has been waived "if the petitioner could
       have raised it but failed to do so before trial, at trial, during unitary review,
       on appeal or in a prior state postl-jconvlctlon prpceeding."42 Pa.C.S. §
       9544(b ). Anissue has been previously litigated if "the highest appellate
       court in which the petitioner could. have had review as    a matter of right has
       ruled on the merits of the issue." 42 Pa.CS. § 9544(a)(2)."


Commonwealth v. Paddy; 15A.3d 431,·442 (Pa. 2011). Where a petitioner raises

the ineffective assistance .of counsel as the basis for relief he "must overcome the

presurnptlon that counsel is effective by establishing that"l) the underlying legal

claim has arguable merit; (2) counsel had no reasonable basis, for his or her action

or inaction; and (3) the petitioner suffered prejudice because 'Of counsel's

ineffectiveness." Id; at 442 citingCotnmonwealth v. Dennis, 597 Pa. 159, 950 A.2d
945, 954 (2008); Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973, 975:-76

(1987). Petitioner must "initially demonstrate thatthe issue underlying claim of

ineffectiveness has arguable merit" to support his claim. See Commonwealth v.

Granberry, 644 A.2d.204 (Pa. Super. 1994). It is well-settled that failure to

establish any one. of the three prongs that are necessary to establish the

ineffective assistance of counsel will defeat the entire dalm. .See e.g.

Commonwealth v. Moore, 860 A.2d 88, 94 (Pa. 2004) citing Commonwealth v.




                                              11
Basemore, 744 A.2d 717, 738 n. 23 (P.a� 2000). � ?,tlso Commonwealth v�

Robinson, 82 A.3d 998, 1005 (Pa. 2013).

       In Commonwealth v. Rivers( 786 A.2d 923, 929 (Pa. 2001) the Court explained

"PCRA claims are not merely direct appeal claims that are made at.a later staqe of the

proceedinqs, cloaked in a boilerplate assertion of counsel's ineffectiveness. In essence,

they are extraordinary assertions thet.tne system broke down." As a \\general and

practical.matter, the   fact that a claim is litigated through the lensof counsel
ineffectiveness, rather than as a preserved claim of trial court error, makes it more

gifficult for the defendant to prevail." Commonwealth v. Gribble,    fil!R@',   The harmless

error analysis that is applicable where trialerror is claimed on direct appeal is not

applted, "Harmless error" analysis places the burden of proving that an alleged error did

notcontribute.to theverdlct beyond a reasonable doubt on the Commonwealth. Id. at
472, ( "[w]heneverthere is a 'reasonable possibility' that an error 'might have

contributed to the conviction/the errorls not harmless."), In PCRA proceedings the

burden of proof is with petitioner. Commonwealth v . .Gribble, supra. Counsel· is

presumed effective and not every error by counsel will result in a constitutional violation

of a defendant's Sixth Amendment right to counsel. Id. The petitioner must prove

actual prejudice; that is that counsel's.conduct had an actual adverse effect on the
outcome of the proceedings. Id. Stated differently, that "there is a reasonable

probability that, but for counsel's. error, the outcome of the proceeding would have

been different/' Id.



                                              12
       "There is no absolute rightto an evicentlerv hearing on a PCRA petition, and 1f

the PCRA.court can determine fromthe record that no genuine issues of material fact

exist, then a hearing ls not necessary." Commonwealth v. Jones 942 A.2d 903,.906

(Pa.Super.2008) citing
                   . . . . . Commonwealth v. Barbosa, 819 A.2d 81 (Pa.Super.
                                                                   .         2003).

Where the court tan determine, after examining          the record, that the arguable merit of

the claim has not been proven the petition can be dismissed without a hearing. Id. See
Pa.R.Crirn;P. 907. See also Commonwealth v. Payne, 794 A.2d 902; 906.(Pa. Super.

2002) f'right to an evldentiary hearing on a post-conviction petition is not absolute. A

PCRA court may decline to hold a hearing if the petitioner's claim is patently frivolous

and iswithout a trace of support if) eitherthe record or from other evidence;"

"controlling factor in determining whether a petition may be dismissed without a

hearing is the status of the substantive assertions; in the petttion." Id.   quoting
Commonwealth v. Weddington, 522 A:2d 1050, 1052 (Pa.1987). A hearing on all

issues raised in       a PCRA is not required where all do not raise genuine issues of material
fact. Where only some claims raise Issues of fact, a hearing may be ordered on those

issues alone. Pa.R.Crim.P. 907(3).



Did the PCRA Court fail toallow·the Petitioner "to develop the record by presenting
evidence to sugport bis claim of ineffectivehess of trial counsel for failing to investigate, .
interview and call alibi witnesses?


       This
         . claim is refuted
                     .      by the record. Petitioner
                                                  .   was granted an evidentiary hearing

oh this issue. As noted,       suprs, a hearing was scheduled for February 28, 2017. Itwas

continued.several times at.the Petitioner's request. Finally, on May.3, 2017 a hearing

                                                  13


                              ---·-·-----·- ·----·-------·-····-···-·"·-···---
took place, Robert Datner, Esquire, appeared on behalf of the Petitioner. Mr. Datner

advised the Court that he was unable to proceed on the "alibi" issue because

Petitioner's witnesses had failed to appear. On further inquiry, Petitioner personally

confirmed that he independently told the witnesses not to appear because the hearing

was going to be continued. N.T. 5/3/17 p. 6. The hearing proceeded with the witnesses

that were. available �!though· Petitioner stated the· he 'was uncomfortable with this
hearing right now;" Id. at 10. The Court heard the testimony of trial counsel, John ust,

Esquire and the direct testimony of Petitioner.    The hearing was scheduled to resume
the next day but the Petitioner was not prepared to proceed and a new date was set,

       A second hearing was convened      after Attorney Scott Kramer, l;sqµire entered his
appearance. The hearing was originally scheduled for September 11, 2017 and after

several requested continuances the eyidentiary hearing resumed on November           9.; 2017:
The Petitioner was subject to cross examination and the Petitioner was given the

opportunity to c:all the alibi witnesses that he alle.gedly identitledto trial counselbefore

trial and were available at the time of trial. See N.T. 11/9/17. While three witnesses

were identified in his PCRA petition only Shirley Pi.erre, Petitioner's girlfriend, was called

to testify. See id� at 34, 39. The testimony was closed and PCRA counselKramerwas

.granted leave to submit a memorandum of law in support of Petitioner;s claim for relief.

       Petitioner and the plethora of attorneys that have represented hini over time

were granted the Court's indulgence in this matter time and. time again. This claini is

frivolous.



                                              14



                           ---------- ·---------·-----··-·---·-··· --
     Did the Court err in dismissing the claim that trial counsel provided ineffective
     assistance for failing to reguest a Kloiber charge and for failing to object to the Court's
     failure to include a Kloibercharge. in jury instructions?                         ·         ·

            The Opinion filed by this Court on October 2, 2014 .in Petitioner's prior

    appeal (1556 EDA 2014), fully addressed this claim:

                    The claim that.trial counsel provided lneffecttve.assistance "l:)y virtue
            of trial counsel's failure to object to the Court's charge which did not include
            a cautionary Kloiber instruction and for counsel's failure to request a
            cautionary lnstructlon?" was set forth in the PCRA petition and was
            dismissed without a hearing after proper notice. Where a "witness is not ii:i
            a position to clearly observe the assailant, .or he is not positive as to
            identity, or his positive. statements as to identification have been weakened
            by qualification or by failure to identify. defendant on one or more
            occasions," the jury wm be instructed that the witness's testimony must be
            received with caution. Commonwealth v. Kloiber, 106. A.2d 820 (Pa. 1954).
            In Commonwealth v. Ali, 10 A.3d 282 (Pa. 201Q)the Court considered                       the
           arguable merit of a claim ofineffective assistance of counsel that was
           based on trial counsel's failure to request a Kloib.er instruction and
           subsequent counsel's failure to raise this claim on appeal:
                    Under Kloiber,    "a charge that a witness'[s] ldentlflcatlon
                     should be vtewedwlth cautionis required wherethe
                   · eyewitness: (I) dld not have art opportunity to clearly view
                   the defendant; (2) equivocated on the identification of the
                     defendant; or t3) had a problem making, an identification in
                     the past." Commonwealth v. Gibson, 547 Pa. 71, 6.88 A.2d
                     1152/ 1163 (1997) {citing Kloiber). Where an eyewitness has
                     hadvprotracted and unobstructed views;' of the defendant
                     and consistently identified the defendant "throuqbout the
                     investigation and at trial," there is no need for a Kloiber
                     instruction, Commonwealth v. Dennis, 55.2 Pa. 331, 715 A.2d
4
     Sge "concise Statement of Errors compiained of on Appeal Pursuant to Pa .. Rule   of Appellate.Procedure
    1925(8)."                                           .                                  . .

                                                      15


"   ,.         ,    ,   ,        --
                            _,,,,_
                                         ·------- ·----------··-·---·                                 ·---------··-··---·
                                                            404, 411 (1998). When the witness already knows the
                                                            defendant, this prior familiarity creates an independent basis
                                                            for the witness's. in-court identification o.f the defendant and
                                                            weakens ineffectiveness claims based on counsel failure to
                                                            seek a K/01berinstruction. See Commonwealth v. Fisher, 572
Pa. 105, 813 A.2d 761i 770-71 (2002) (Opinion Announcing
                                                            Judgment of the Court) (witness's in-court identification valid
                                                            based on witness having known defendant for eleven years);
                                                            Commonwealth v; [Freddie] Johnson, 433 Pa. 34, 248 A2d
                                                            840, 841-42 (1969) (witness had known defendant for three
                                                            years prlorto robbery and murder; no trial court error in not
                                                            issuing Kloiber mstrucnon): see.also·commonwealth v.
                                                            [Clarence] Johnson, 419 Pa.Super, 62S, 615 A.2d 1322, 1335--
                                                            36 (1992) (witness knew defendant and "had seen him on
                                                            several occasions" prior to murder; defendant not entitled to
                                                            Kloiber instruction be.cause witness's in-court identification
                                                            was supported by independent basis).
10 A.3d at 303. In A/4 the defendantwas found guilty ofmurder and
                                                     relatedoffenses, Thevictim's daughterwas four-year's old whenshe
                                                     witnessed the murder and was six year's old When she testified at trial. The
                                                     Pennsylvania Supreme Court concludedthat AWs claim that trial counsel
                                                     waslnetfectlve due to his fallure to request a K/oiberinstruction had no
                                                     arguable merit because none .of the circumstances that warrant a Kloiber
                                                     t:hargewere present. The child had an unobstructed view of the defendant
                                                     as he attacked her mother, she was also attacked by thedefendant, she
                                                     knew him from prior interactions and she did     not equivocate in her
                                                     identifications at trial or in prior proceedings. The Court explained that any
                                                     perceived weaknesses ln the witness's testimony "attributable. to her tender
                                                     years; the circumstances of the horrific experience, the subject matter, and
                                                     her ability to recall details were.matters of credibility for the jury as
                                                     factfinder to decide; but those issues dld not undermine [her] actual
                                                     physical ability to identify appellant at the time and place of the murder; so


                                                                                            16


..,,.,··-·····-····-·········--········--,......,   ,,,···--·-·------------·---
                                                                    ·
                                                asto trigger the special. identification testimony concerns underlying the
                                                 K/0.iberlin� of decisions." Id. at 304.
                                                               Petitioner here did not allege, and in fact conceded that Mr. Adebisi's
                                                'identification was not rendered suspect by a lack of opportunity or an
                                                inability.to observe his assailants. Through his trial testimony the
                                                Commonwealth established that Mr. Adebisi recognized both Petitioner and
                                                Shaw from two interactions earlier in the day. His assailants forcedtheir
                                                way into his apartment and he recognized them immediately. He qulckly
                                                 identified both Petitioner and Shaw when he came out of his coma days
                                                after th� shooting. At trial his in-court .identification was unequivocal on
                                                both direct and on cross-examination. See N.T. 9/13/11 pp. 135, 156�
                                                Under these circumstances, the Statements Mr. Adebisi gave during his.
                                                ambulance ride where he was unable to give a descrlptlon.of Petitioner
                                                provided trial counsel an opportumty to .challenge his credibility but it was
                                                not a '�mis-identification" warranting a Kloiber instruction.5 The Court


                          5
                           The Standard Jury Instructlons include the following Kloiber instruction:
                          The instruction reads:
                          4.0.7B (Crim) Identificc1tion Testimorty-A.ccuracy in Ooubt
                          1. In [his] [her.] testimony, [name of witness] has Identified the defendant as the person who. committed
                          the crime. There is a question of whether this identification Is accurate.
                          2. A victim or other witness can sometimes make a mistake when trying to identify the criminal. If certain
                          factors ar� present, the accuracy of identification testimony is $0 doub.tful that� Ju,:y must receive It with
                          caution. Identification testimony must be received with caution [if the witness because of bad posldon;
                          poor lighting, or other reasons did not have a good opportunity to observe the criminal] [If the witness in
                          [his] [her] testimony is not positive as to identity] [if the witness's positive testimony as to identity is
                          weakened [by qualifications, hedging, or inconsistencies in the rest of [hls][her] testimony] [by [his] [her}
                          notjdentifying the defendant, or identifying someone else, as the crimin:al [at a lineup] [when shown
                          photographs] [give specifics] before the trial] J [if, before the trial� the defendant's request for a [lineup]
                          [specify request] to. test the ability of the witness to 1na�e an identification was. denied arid the witness
                          subsequently made a less reliable Identification] (if/ [give speclficsj ],

                           [First Alternative: Court. rules as a matter of iaw that caution is required:]

                          3 •. In this cese [th�re was evidence that [ name of witness ] could not see tne criminal clearly] [give
                          specifics), Therefore, you must consider with cautlen [his] [her] testimony identifying the defendant as
                          the person who committed the crime •.

                           [Second Alternative: When there tsa jury issue as to.whether caution.is required: ]

                                                                                             17



··-····-···-·····----·-····-·---·--··-········-····-··-···"   ·---·
        delivered an accurate jury instruction regarcling the. credibility of witnesses
        and directed the jury to consider 'lt]he accuracy of [a witness's] memory
        and recollection, his or her ability and opportunityto acquire knowledge .of
        or to observethe matters concerning which he orshe testifies, the
        consistency or inconsistency of his testimony, as well as the reasonableness
        or unreasonableness of all of the evidence in the case." N.T•. 9/15/11 p. 8,
        10. Thls instruction was both appropriate and adequate given the facts of
        this case.
This claim has remained unchanged and the foregoing analysis continues to apply.



Did the Court err in dismissing the claim that trial counsel provided ineffective
assistance fQr failing to object to the Court's charge Qn \\demeanor evidence?"


        Similarly, this clatrn was previously addressed in the Court's 2014 opinion:


                likewise, the claim that trial counsel provided ineffective assistance
        by failing to object when the Court instructedthe jurythat it making its
        credibility determlnations it could consider the "demeanor" of the witnesses,
        has no merit. The allegedly objectionable portion of the Court's instruction
        follows:



4. �f you believe that [thls fap:or is] [one or more of these factors are] present, then you must consider
With caution [name of witness] •s testimony identifying:the defendant as the person who committed the,
crime. If, however, you .do not believe. that [this factor] [at least one of these factors] is present, then
you need not receive the testimony with caution; you rnay treat itUke any other testimonv.

5. You should consider all evidence relevant to the question of who committed the.crime, including the
testimony of [name of victim or witnes$],. [any evjdence of facts and circumstances from which identity,
or non-identity, of the criminal. may be Inferred] [give other circumstances]. You cannot find the
defendant guilty unless you are satisfied beyonc:I reasonable doubt by all the. evidence; direct and.
circumstantial, not.only that the crime was committed but. that it was the defendant who committed It.

Commonwealth v. Sanders; 42 A.3d 325, 332 n. 4 (Pa;Super; 2012).


                                                     18
              The matter of the credibility ot a witness, that is; whether his
              or her testimony is believable and accurate in whole or in part
              is solely a matter for your determination. I'm going to mention
              some of the factors which might bear on that determination,
              whether the witness. has any interest in the outcome of the
              case or hasany friendship or animosity toward any of the
              persons involved in the case, the behavior of the witness on
              the witness stand and his or her own demeanor, his or her
              manner of testifying and whether he or she shows any bias or
              prejudice which might color their testlmonv.

N.T. 9/15/11 p. 10.
       There is no relevant basis in law to support this claim. The Suggested Standard
       Jury Instruction, 4;17, Credibility Of Witnesses, General, includes the following. as
       a factor to consider in determining whether to accept the testimony of a
       particular witness: "Did the witness testify in a convincing manner? [How did
       [he] [she] look, act, and speak while testifying? Was [his] [her] testimony
       uncertain, confused, self-contraoictorv, or evasive?]" The "demeanor" of
      Witnesses isthus recommended as a permissible consideration in assessing the
       credibility of a witness. Further, an instruction on credibility, including the
      witness's demeanor as a factor for the jury's consideration, has been cited with
       approval   by our Supreme Court. See g,_g, Commonwealth v. Harris, 852 A.2d
       1168(Pa. 2004). Demeanor is . .a factor that may be considered in determining
       credibility notwithstanding Petitioner's vagµe and. unsupported due process claim.
      The instruction, read in it's entirely accurately conveyed the applicable law and
      accurately explained the relevant factors jury should consider ln determining
      credibility.


Did the PCRA court err by denying the claim that trial counsel    was ineffective for
inducing Petitioner to waive his right to testify through erroneous advice?




                                             19
                           At the PCRA hearings on May 3, :2017 and November 9, 2017 the Petition.er
               testified on his own behalf and offered the testimony of Attorney John J. List, Esquire

               who served as trial counsel.

                           To support a .dalm that trial counsel was ineffective for failing to present a

               petitioner as a witness, a petitioner bears the burden of proving that: \\(1) counsel

               interfered with his client's freedom to testify, or (2) counsel provided specific ctdvice so
               unreasonable that it otherwise vitiates a knowing and intelligent decision by the client

               notto testify. Commonwealth v. Preston, 613 A.2d 603, 605 (Pa. Super. 1992).

               Counsel is not ineffective where counsel's advice to the defendant was reasonable. For

               example, where a defendant could be impeached With a prior record of convictions for

               crimen fa/sloffenses it may not be unreasonable for counsel          to advise his client not to
               testify. See M· Commonwealth v. Daniels; 999 A.2d 590, 596 (Pa; Super, 2010)

               quotingCommonwealth v. Whitney; 708.A,2d 471, 476 (Pa. 1.998) (citations omitted).

                           Ultimately,. whether to testify or not is a decision that lies with the detendant in a

               criminal trial. It is the defendant who has "the ultimate authortty" to determine

               "wnetner to plead guilty, waive a jury, testify in his or her own behalf, or take an

               appeal." Commonwealth v. Brown, 18 A.3d 1147, 1158 (Pa. Super. 2011) citing Jones

               v. Barnesi463 U.S. 745, 751,.103 S.Ct 3308, 77 L. Ed. 2d 987 (1983); Wainwright v�

              Sykes, 433 U.S. 72, 9..3., n, 1, 97 S.Ct 2497,. 53 L. Ed. 2d 594 (1977) (Burget, CJ.,

               concurring). Concerning these decisions, an attorney must both consult with the

               defendant and Obtain consent to the recommended course of action. Id.




                                                                 20



····-····-······· · ···---·-···-····-·---··----·----··   -----------
                         Defendants decision not to testifY was addressed in an extensive colloquy that

               was conducted by both trial counsel and by the Courtat the close of the

               Commonwealth's .case. See N.T. 9/14/11 pp. 96-101. In response to the Court's

               inquiries. Defendant confirmed that he discussed possible defenses with counsel and he

               was comfortable with his decision hot to testify. He affirmed that he was aware that he

               could change his decision at any time and that he had no additional questions for either
               trial   counsel or for the Court. Id. See also N.T. 11/9/17 pp. 15-16. At thePCRA
               hearing Petitioner testified that Mr'. List did                 not discuss the possibility thatwere he to
               testify he.could be impeached only with prior convictions that were ciimenlalsi in

               nature. H�testified that they discussed his extensive criminal history only once in

               connection with.a negotiated plea offer. See 11/9/17 pp. 10-14. He claims that as a

               result he believed that his entire criminal history would be put before the jury if he

               c:hosetotestify and that his decision was based on this misunderstanding. See N.T.

               11/9/lTpp. 13-14 13.

                         In PCRA proceedings the Court sitsasthe factfinder and makes the necessary

               credibility determinations. See general!� Commonwealth v. Spotz, 84 A.3d 294, 319

               (Pa. 2014).; Commonwealth               v. Johnson, 966 A.2d 523, 539(Pa. 2009); Commonwealth
               v. Basemore, 744 A.2d 717,, 737 (Pa. 2000). In light of the record and after considering

               the testimony of trial counsel the Court determined that Petitioner's testimony was

               wholly lacking in credibility. Petitioner affirmed at the time of trial that after consultation

              with counsel he chose not to testimony and this decision was based on counsel's




                                                                           :21


_   . ... ., ..,... , .•..-.,.-,. ..-,..----------····-···--·--------··-----
professionally competent advice; His current testimony to the contrary does not alter

this conclusion.

           John J. List6, a criminal trial attorney with forty years ofexperlence representing

defendants. in criminal cases represented the Petitioner throughout the trial

proceedleqs, N.T. 5/3/17 p. 11-12� 43. Beforetrial Mr. List brought a negotiated plea

offer to the Petitioner. and explained that in light of his extensive criminal history
Petitioner would be exposed to a much stiffer sentence if he was found guilty after a

trial. Id. at 21-23. Counsel supplied Petitioner and his famjlywith his Prior Record Score

and his history of criminal convictions to explain the advantages of entering a

negotiated plea. and to demonstrate the risk associated with going. to trial. He did not,

as Petitioner contends, tell the Petitioner that his entlre criminal record could be used to

impeach hlm at trial, Idi at 21-23.

           Rather, before trial Mr. List discussed the possibility that if Petitioner testified his

2003 conviction for unauthorized use of a motor vehicle, a          atmen falsi, could be put
before the jury to impeach his credibility . Id. at 23, 51. Mr. Ust testified credibly that

addlttonel factors influenced his advlce, Petitioner's testimony would have been that he.

was not present when Mr. Adebisi was shpt and he was going to use an alibi as              a
defense. Id. at 2a:..30, Mr. List's primary concern was that if Petitioner testified as

expected, the jury would also expect to hear from corroborating witnesses.             Mr. List
concluded that he would be unable to call any of the alibi witnesses that Petltloner

identified because they couldn't provide reliable testimony: "When t spoke to those



(i   Mr. List passed away 10 April of.2ois.

                                                  22


                              --· ·--·-------------···-··-----------------
        witnesses they couldn't get the times straightr the days straight, they couldn't get

        anything straight,. and I came to the conclusion very quickly that they were going to get

        slaughtered ifthey took the stand, that they were making up stortesto cover Mr�

        Vincent, so this was allpart of it." Id. at 27-31. Mr. List considered Mr� Adebisis

        identifi�tion problematic for the Commonwealth because it was made days several

        days afterthe shooting when Mr. Adebisi was in the hospital. Id. at 19, 34. The defense
        strategy was 'lo make the Commonwealth live up to their burden." Id. at SO. The

        suspect testimony Of unreliable witnesses and the possibility that the Petitioner would

        inadvertently provide testimony that could help the Commonwealth's case were not

        worth the risk in Mr. List's. view. See id. at 50, 52.

               Mr. List testified credibly that he advised the Petitioner that he considered the

        identification. testimony in this case weak, that he informed him that his prior     aimen
        fe1lsf conviction could be used to impeach· hiin and that his alibi witnesses. were

        unreliable. Id. at 45., In light of the foregoing he advised Petitioner not to testify . .Mr.

        List described Petitioner as a "bright;' individual with a "rmnd "of his own" and confirmed

        that ultimately, erter consultation with him Petitioner made his own decision. see N.T.

        5/3/17 pp. 18-19, 26.

               In light of the foregoing the Court concluded that Petitioner's allegation lacked

        credibility and that trial counsel's advice was reasonable given the circumstances.



        Did the PCRA court err by denying the claim· that trial counsel. was ineffective for failing
        to. investigate. interview or call willing alibi witnesses?


                                                       23


·-··--···· ·· ······ --·-·---·--·..··-·-··········-···---·-------------------�--··-· ·-         -----
                              ·




                                                                                           ·
                 This claim too is refuted by the record· and by the testimony .offered at the PCRA

         hearing. In the same colloquy during which Petitioner's Fifth Amendment rights were

         .addressed, Petitioner confirmed that after consultation with counsel he would not be

         calling plibi Witnesses;

                 Mr. List: And one other thing I want to cover her(sic), we have some
                 peoplethat have come forward to testify as potential alibi witness(sic).
                 Have we talked about that?
                 Mr. Vincent: Absolutely;
                 Mr. List: Okay. And those three individuals that are willing to testify as
                 alibi witnesses, have. we talked about not only what their anticipated
                 testimony would be, but what I antldpate.wouldbe the cross examination
                 of those Witness.es by the district attorney?
                 Mr. Vincent: Yes. \i\t'e had spoken.
                 Mr. List: Based upon the discussions we've had, is it your feeling right
                 now, and as Judge Bradley may tell you, you might beable to change
                 this, notto tall those witnesses to the stand?
                Mr. Vincent: Yes, at this present time.
                 Mr. List: And what is your decision?
                 Mr. Vincent: My decision is not to call these witnesses.
                 The Court; Sir, do you have any questions you want to ask either your
                 attorney or the Court at this time?
                 Mr. Vincent: No, Your honor.


         N.T. 9/14/11 pp. 99-100,

                 In Petitioner's PCRA petition three alibi witnesses that were allegedly available.

         and willing to testify qt trial were identified: Ruth Washington (Petitioner's sister),




                                                         24



········---···-·--·-··--··- -·-·----······ ····-·-··------------
                  Shirley Pierre (Petltioner's girlfriend) and Sabrina St Ford (an employee at Vision's Bar

                   in Philadelphia).

                                 An alibi defense"pJates the defendant at the. relevant time in a different plate

                  than the scene involved and so removed therefrom as to render it impossible for him to

                   be the guilty partv," Commonwealth v. Dennis, 17 A.3d 297, 302 (Pa. 2011) quoting

                  Commonwealth v. Roxberry, 602 A.2d 826, 827 (Pa. 1992). In connection with his
                   claim that Mr. List provided ineffective assistance for failing to investigate and callalibi

                  witnesses Petitioner bears the burden of proving the following by a preponderence of

                  the evidence: (1) the witness.existed; (2)the witness was available;. (3) counsel knew

                  of,     or should have known of the existence of the witness; ( 4) the witness was willing to
                  testify for the defense; and (5) the absence of the. testimony was so prejudicial to

                   petitioner to have denied him or her a fair trial. Id. at 302. As in all .Claims of ineffective

                  assistance a petitioner bears the burden of satisfying all prongs of the Stflckland

                  standard and the PCRA court is charged with determining the credibility Of Witnesses

                  that testify in support of the claim. Id.
                                 Petitioner had the opportunity to prove his claims at the evldenttary hearing. His

                  claim, as it regards named alibi witnesses Ruth Washington, and Sabrina Ford requires

                   no dlscusslon because Petitioner failed to produce theses witnesses and his allegations

                   remained unproven by any competent evidence. See Dennis; supra.

                                 Shirley Pierce, Petitioner's girlfriend             and   the mother of a. child fathered by

                   Petitioner testified on Novernbers; 2017. Id. at 34, 40. She testified that she was with

                   the Defendant from morning until night on November 30, 2009. See N.T. 11/9/17 pp.


                                                                                25


•''-"'···· -· ·· -····· ···-·····--···-···--·-·--�-·-··--··---···-·"   --·---                ·---- ----·-··-·--..--·--- ·--
35-37. They began the d�y on South Street, metthe Petitioner's sister Ruth Washington

at the Petitioner's brother's bar in West Philadelphia, took Ms; Washington to return a

rental car and returned to the bar at about 6 :30 p. m. when the Petitioner worked for his

brother at the bar until they returned to Ms. Pierce's home in Northeast Philadelphia.

IQ. at 36. Ms. Pierce testified that she was available and willing to testify. at trial. Id. at

,37. She acknowledge,d a 2004 federal conviction for making false statements in
connection with     the purchase of a firearm7. Jd. at 38-40. She testified that she                  was
never contacted by     Mr. List or by an investigator; She testified that Defendant asked her
to testify but she never contacted or spoke to Mr.          List.   kl, at 40.
        Ms. Pierce testified that although she attended the tripl she had no memory of

the Petitioner confirming his. decision to forego alibi· witnesses           on the record.   Id. at 41.

She also stated that she did not speak to the Petitioner about the crime at the time it

occurred. She didn't know anythihg about it until "the hearing.'; Id. at 4L Her testfrnonv

was vague and unconvincing.
        Mr. List testified that the Petitioner gave him the names of positional alibi

witnesses including his sister Ruth. He spoke with potential witnesses and they were ''all

over the map." N.T. 5/3/17          p. 29. the alibi that Petitioner and the alibi witnesses

suppliec:i was thqt he was at a "party" With friends and family members. la� at 31. Mr ..

list had no recollection of the description of the day of November 3.0, 2009 that Ms,,

Pierre supplied in her testimony,        Id.   at 35. He specifically recalled speaking with. Ruth

Wa.shingtoh who told himthatthey were at a .f�m.ily party and with Petitioner's brother.


7. Ms. Pierre admitted that she was convicted of conspiracy to commit a "false statement.during the
purchase of a firearm in federal court, a cdmen fc;1/5i, Id. at 3�HO
                                                   26



                                                    --- -·-------- ----------···-··--------
              Petitioner's brother was unwilling to testify. Id. at 35, 37. Ruth Washington did not

              provide him with helpful times that matched up· with the time of the offense. Jg. at 37:

              He spoke to Ruth, Sabrina and Shirley and no       one provided   helptul lntormetion. See id.

              at 37-40. Mr. List testified: '�I don't have any recollection of anything being told to me

              about an Enterprise rental car, about two trips back and forth to the bar. l don't have.

              any recollection about Mr. Vincent tending bar and, quite frankly,       after speaking with
              those woment didn't believe a word they told me. Id. at 40�

                        The testimony of Mr. List was credible; the testimony of Ms. Pierre and Petitioner

             was not. Even after six years passed and hearings were scheduled, continued and re-

              scheduled, the Petitioner failed to offer any corroborating testimony from witnesses who

             were allegedly with him and Ms. Pierce during the relevant time. Specifically, Ms. Peirce

             testified that from 6�30 p.m. onward she was at Petitioner's brother's bar with his

              brother and his sister in West Philadelphia. Neither family member testified at the PCRA

              hearing. Mr�. List had no recollection of having ever being told; by any potential alibi

             witness·that Petiti.oner took his. sister to return a rental car earlier in the day-and was in

              his brother's bar when the shooting occurred, Finally, Ms. Pierce testified that she

              attended the trial but never spoke With Mr. List or questioned       why she was not being
              call.ed as a witness. Her testimony was vague at times and nonsensical at other times.

             At the time of trial Petitioner was colloquied and offered the opportunity to object to Mr;

              List's failure to call Ms. Pierce to the stand, He did not. All of the credible evidence led

              the .Court to conclude that this claim is meritless.




                                                            27


········-·······-···-·•·o.·"----·--···-···----                           ·----------. ..·,·-···-· --·---·
                 Did the PCRA Court err in- denying Petitioners claim of ineffective assistance base.d on
                 trial. counsel's failure to object to the Court's jury instruction which introduced a "new
                 theory?


                              In the t.hird claim set forth in the PCRA petition, it is alleged · that trial counsel

                  should be found ineffective for failing to object to the PPCRA Court's jury instruction

                 wherein the Court stated: "First, were going to discuss Attempted Murder, The
                  Defendants in this case have been charged with Attempted Murder. To find either

                  Defendant guilty qf thlsoffense you must f.ind that the Defendant's (did) a certain act.

                  In this particular case, Mr� Shaw is charged with shooting the alleged victim. Mr. Vincent

                 is chatged with attempting to. strangle the alleged. victim." N.T. 9/15/11 p. 15. Toe
                 Court continues on to discuss the remaining elements of attempted murder; Namely

                 specific intent to kill and the \'s.ubstantial st�p" necessary to an finding of attempt. ItL at



                              This claim is patently frivolous. Mr� Adebisi testfled that Anthony Shaw shot hlm

                  at Petitioner's direction and that after he fell to the ground Petitioner had his hands on

                 Mr. Adebisi' s                throat, attempting to strangle him. At the same time
                                                                                                .   Petitioner
                                                                                                         .     said, ''die,
                                                                                                                       .


                  die; dle." N.T. 9/13/11 pp. 97-101. This portion of thejury instruction merely reflected

                 the testimony that was heard at tnal. It is proper for the trial court to explain to the

                 Jury the contentions of the parties, particularly when it is done in a· manner that clearly

                  shows he ls not expressing his own views. See Commonwealth v� Rough, 275- Pa.Super.

                  so, 418 A.2d 605 (Pa. Super, 1980)'; Commonwealth v. Leonhard, 485 A.2d 444 (1984).




                                                                            2.8



 ,,,,,--·-···-····· ··-··········---------··
..                                                 _,.   __ .   _
                   The contention that this instruction, "uninvitingly interfered with the defense

           strategy," when in fact the defense str�tegy was to challenge Mr. Adebisi' s

           identification is far-fetched at best. Petitioner knew from the outset that he .and Shaw

          were charged with an attempted murder that was committed in the course of a robbery.

          The Court's charge was in conformity with the evidence and the presumption of trial

          counsel's competence is not overcome by trial counsel's failure to make the dubious
          objection that Petitioner suggest$. Cf; Commonwealth v .. DeMarco,. 809 A�2d 256 (Pa .

          . 2002) (Evidence supporting a jury instruction may be adduced by a defendant as part of

           his case; · or may be found ln the Commonwealth's own case-in-chief, or be elicited

          through cross-exemlnaton),



          Did the PCRA Court err in .denying Petitioner's ciaim of ineffective .assistance based on
          trial counsel's failu1•e. to object to the   Court's "improper amendment" of the robbery
          .charge?


                   This claim is, pa�ently frivolous. The Criminal Information, No. 62010 Qf 2010,

          filed   oh November 4, 2010 charges each            subsection of robbery, 18 Pa.C.S.A.

          §3701(a)(i-v), setting forth in detail each of the foregoing subsections. The verdict slip

          mirrored th� Information! Defendant was sentenced to five. to ten yearsof incarceration

          for one count of robbery, a first degree felony.            Assuming arguendo. that the

          .Information charging robbery was      tn    fact amended; an amendment may be allowed

          even after the closing arguments but before the court's charge and relief is warranted

          only where the amendment prejudices a defendant. See Commonwealth v. Page. 965


                                                         29



-·-·-··--·-····-------·------·--
          A.2d 1212, 1224 (Pa. Super. 2009). � also Commonwealth v� Roser, 914 A.2d 447,

          454: (Pa.Super, 2006), appeal denied 927 A.id 624 (Pa. 2007) (''Factors to be

          considered      when    determining      whether      Appellant   was   prejudiced   by   the

          Commonwealth's amendment include whether the amendment chanqes the factual

          scenario; whether new facts, previously unknown to appellant, were added; whether

          the description of the charges changed; whether the amendment n�cessitatep a change
          in defense strategy; and whether the timing of the request for the amendment allowed

          for ample    nonce and preparation by appellant.")


          Did the PCRA Court err in denying Petitioner's claim of ineffective assistance ba$ed on
          trial counsel's failure to "challenge the false .statement and robbery charge in the · ·
          affidavit of probable cause?"

                  This is another patently frivolous claim. Petitioner alleges that the affidavit of

           probable cause contains false statements that led to a "false. accusation" of robbery.

           Petitioner .seems to base this claim on the fact that there was a discrepancy in Mr.

           Adebisi' s testimony concerning when he realized that $1,000 dollars had been removed

           fromhis pocket, t.e, whether he realized that he had beeh robbed of this money before

           or after the affidavit of probable cause was sworn. How this discrepancy can be

           transformed into a claim of material misrepresentation or fraud is unfathomable given

           the facts   of ·this case.   Lt. Gib.ney interviewed Mr. Adebisi while he was still in the

           Intensive Care Unit, on December 2, 2009. Mr. Adebisi reported that he was accosted

           and robbed by two intruders and one was armed.

                   f:his fanciful claim has no basts in law or fact.

                                                          3.0



-----·�···--··-·-.. -···-·----
                Did the PCRA Court err in denying Petitioner's claim of ineffective. assistance based on
                trial counsel's failure to interview delivery driver Kathy Totaro and failure to call her as a
                witness        at trial?

                             Petitioner alleges that delivery driver Kathy Totaro could have provided evidence

                that was ''key" to his defense, that is, that Mr. Adebisi always paid her with $100 bills. It

                 is alleged that this evidence would have been relevant because it suggests that Mr.

                Adibesi was a drug dealer and impugns his credibility. This allegation is completely

                 meritless. Whether Mr. Adibisi was            a drug .dealer or not has no bearing on the facts of
                this case Qr
                          .  on Petitioner's
                                  .          defense,
                                             ..                i.e., misidentification.
                             Additionally, this ineffective assistance claim fails proc:edurally and substantively:

                                         There are two requirements for relief on an ineffectiveness claim
                             for     a    failure to present witness   tesurnonv,   The first requirement is
                             procedural. The PCRA requires that, · to be entitled             to    an evidentiary
                             hearing; a petitioner must include in his PCRA petition "a signed
                             certification as to each intended witness stating the witness's name,
                             address, date of birth and substance of testimony." 42                   Pa.c.s.A� §
                             9545(d)(1);        Pa;R.Crim.P.   902(A)(15).    The    second        requirement   is
                             substantive. Specifically,· when raising a claim for the failure to call a
                             potential witness, to obtain relief, a petitioner must establish that: (1) the
                             witness existed; (2) the witness was available; (3) counsel was informed
                             or should have known of the exlstenceof the witness; (4) the witness was
                             prepared to cooperate and would have testified on defendant's behalf;.
                             and (5) the absence of such testimony prejudiced him and denied· him a
                             fair trial. Commonwealth v. Carson, 559 Pa. 460i 741 A.2d 686, 707
                             (1999).


                                                                       31



-····-·---··..···------·-················--
             Commonwealth v. Reid, 99 A.3d 427, 438 (Pa. 2014). Petitioner failed to provide        the
             required witness certification and failed to prove any of the substantive elements that

             are necessary to. this claim.

             Did the PCRA Court err in. denying; Petitioner's claim of ineffective assistance ba�ed on
             trial counsel's failure to cross�examine witness Tanisha Garraway with a prior
             statement?


                        Ms. Garraway was from New York and was visiting Mr; Adebisi when he was

             robbed and soot. See N.T.9/13/llpp. 326-27. Ms .. Garrawc1y .dld hot identifYPetitio11er

             or Mr. Shaw at trial. She testified that she was in the. apartment when there was a

             knock at the door and "somebody" barged in.          She then saw Mr. Ad�bisi arid "a big

             black man" fightin9.·� Id. at 336( 337, 340-41. Petitioner claims that trial counsel was

             ineffective for failing to cross-examine Ms. Garroway with a prior statement in which

             she described the man as a dark-skinned male, six feet tall and about 200 pounds who

             was yelling in an "African language." He contends that Ms. Garrid. at

             BL.He. also recounted a conversation that took place earlier in the day Where Petitioner

             asked him where he was from and where Mr. Adebisi said he was African: from Nigeria;.

                                                           32


·······-···-····-········-"····-··-····-----
Petitioner replied that he was from New York arid that he was Haitian. Id. at 81-90. As
previously stated, Ms. Garraway was unable to identify Petitioner and her description of

the assailant did differ somewhat from Mr ..Adeblsl's, Thus, any discrepancy was already

before·the jury. Further, from a practical standpoint, had trial counsel cross-examined

Ms. Garraway regarding whether the assailant was yelling in an African, or �my foreign

language; Mr. Adebisi' s testimony; thatPetitioneridentified himself to him as Haitian
when they spoke earlier could have. been corroborated and strengthened Mr.. Adebisi' s

identification testimony.

       This claim is speculative. It has no arguable merit and trail counsel was not

ineffective for failing to act in the way Petitioner suggests.



Did the PCRA Court err in denying   .  Petitioner's
                                        .           claim of. ineffective assistance based on
trlal counsel's failure to cross-examine Lieutenant Gibney regarding "other suspects ..''

       Petitioner claims that had trial counsel demonstrated, through cross-examination

of Lieutenant Gibney, that "other suspects" were investigated in connection with this

· robbery "Officer Schuler's testimony concerning Mr. Adebisi' s initial inability to identify a

shooter would have been "embellished," Thls, he contends would have "attacked" Mr.

Adebisi' s ldentitlcatlon,

       While the extent to which li:!W enforcement investigated and developed other

.suspects can be fodder for cross-examtnatlon, the Court can find no merit in this claim.

The various police reports that Petitioner has attached to his petitlon, see Exhibit D,

provide no support for this convoluted and speculative claim.                  See. generally,

Commonwealth        v. Sepulveda, SS A.3d. 1108, 1133 (Pa. 2012) (counsel cannot be
                                               33
                           deemed ineffective for failing to raise speculative claim); Commonwealth v. Charleston�

                            94 A.3d 1012, 1026 (Pa. Super.           2014) (Unsupported speculation does not establish

                           "prejudice"that is essential      to an ineffectiveness claim).
                           The claims included in Petitioner's ''Motion for Leave            to   Supplement Amended Post�
                            Conviction Relief Act Petition."filed on September 14. 2016 and "Motion for Leave to
                           Supplement Amended Post-Conviction Relief Act Petition,;, filed Qh October 11. 2016
                            have bee waived.


                                        Pennsylvania · Rule of Criminal Procedure 905 allows the court to ''grant leave to

                            amend or withdraw a petition for post-conviction collateral relief at any time."

                            "Ame.ndment shall be freely allowed to achieve substantial justice" but amendments are

                            noC'self-authorizihg';.such that a petitioner may simply "amend" a pending petition with

                            a supplemental pleading.       see Commonwealth v.     Porter, 35 A.3d 4, 12 (Pa. 2012).

                            ''Rather, the Rule explicitly statesthat amendment is permitted only by direction or

                            leave ofthe PCRA court." 35 A.3d at 12.

                                        The filing of unauthorized supplemental petitions and amendments to PCRA

                             petitions have been condemned arid are subject to waiver. See commonwealth v.

                             Mason, 130 A.3d 60.1, 607 (Pa. 2015); Commonwealth v: Reidt 99 A.3d 470, 484 (Pa.

                            2014) citing Commonwealth v. Elliott, 80 A.3d 415, 430 (Pa. 2013); Commonwealth v.

                           Roney, 79 A.1d 595, 615�16 (2.013}; Commonwealth v. Porter, supra.

                                        As stated above, onJune 8� 2016 an Order.accepting Petitioner's waiver of his

                           . right to counsel was entered. Petitioner was ordered to file an amended petition on or

                             before, June 27, 2016. On August 15, 2016 after a request for an extension of time was


                                                                             34



·······-····-······---·--··""'""   _.     ·------------------------                                            ·--·------··-··------··-
                                   ·
        granted, Petitioner filed a pro se amended PCRA petition. The Commonwealth was

        directed to file a reply; Without leave of court Petitioner filed supplemental amended.

        petitions on September 12, 2016 and October U,2016. The Commonwealth's

        response was filed       on December 16, 2016.
                    Petitionerwas not granted leave to file additionalamendments     and/Or
        supplements to the amended PCRA petition thatwas filed on August 15, 2016. Although

        these supplemeots were entitled "motions for leave," they were in fact attempts to add

        new claims. 'lMisdesignation does not preclude a court from deducing the proper nature

        of a pleading/' Commonwealth v. Porter, 35 A.3d at 12 citing Commonwealth v,

        Abdul-Salaam, 996 A.2d 4.82 (Pa. 2010) .("involving deceptive labeling of PCRA

        pleading';).

                    Because,   as   rn Porter,   supra, Petitioner had no right to unilateraUy amend a

        pending petition, the additional claims for relief that are set       forth in the unauthorized

        supplemental amendments are waived. lt follows therefore, that the claims raised in

        paragraphs 12 and 14 of the Statement of Errors Complained of on Appeal are similarly

        waived      on appeal.
                    The claims that are raised in paragraphs 13 and 15 of the Statement of Errors

        Complained of on Appeal have no arguable merit. Recognizing that a claim of ineffective

        assistance is discrete and separate from an underlying clatm of trlal court error,

        nevertheless an underlying issue of arguable merit must be raised. Petitioner has failed

        to plead or prove even identify an Instance where direct appeal counsel provided

        ineffective assistance ..


                                                           35


,, .,     ,,    ·--�--·---
               __
                          Finally, in paragraph number 15 Petitioner claims that the PCRA Court erred

                   because it did not find PCRA counsel ineffective for failing to raise the \'Cumulative

                   Effects of trial counsel's ineffectiveness." Again, this boilerplate claim of error must be

                   dismissed. As, all of the forgoing demonstrates, Petitioner's claims of trial counsel's and

                   PCRA counsel's ineffective asslstance had no arguable merit,         rt   is also true that

                   ''prejudicef' was not demonstrated but his    darns    were not rejected on grounds of
                   "prejudice." .It is well-settled that no number of failed. ineffectiveness claims may

                   collectively warrant relief if they fail to do so individually. Commonwealth   v.   Busanet,
                   54 A.3d   35, 75 (Pa. 2012) ("where ineffectiveness claims are rejected for lack of
                   . arguable merit, there is no basis for an accumulation. claim.") .citiog Commonwealth v;

                   Johnson,. 966 A.2d 523, 532 (Pa. 2009}; Commonwealth v. Sattazahn,. 952 A.2d 640,

                   671 (Pa. 2008)�




                                                                   BY THE COURT:




                                                                                                             J ..




                                                              36


·-·-..,-..•   ._             ,_.        ·--------,--------------------